 



Exhibit 10(i)       

EXECUTION COPY

RETENTION AND DEFERRED COMPENSATION AGREEMENT

                THIS RETENTION AND DEFERRED COMPENSATION AGREEMENT (“Agreement”)
dated February 28, 2000 and effective as of October 1, 1999 (the “Effective
Date”), by and between Fleet Boston Corporation, a corporation organized under
the laws of Rhode Island (the “Company”) and Mary-Etta Schneider (the
“Executive”).

WITNESSETH:

                WHEREAS, the Company has determined that appropriate steps
should be taken to encourage the Executive to remain employed by the Company by
providing for certain benefits;

                NOW, THEREFORE, the parties hereto, intending to be legally
bound hereby, agree to the following:

                1.     Definitions. The following terms shall have the meanings
ascribed to them below.

                     (a) “Cause,” for termination of the Executive’s employment
by the Company, shall mean (i) the willful and continued failure by the
Executive to substantially perform the Executive’s duties with the Company
(other than any such failure resulting from the Executive’s incapacity due to
physical or mental illness or any such actual or anticipated failure after the
issuance of a notice of termination for Good Reason by the Executive) after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed the Executive’s
duties, or (ii) the willful engaging by the Executive in gross misconduct which
is demonstrably and materially injurious to the Company or any of its
subsidiaries, monetarily or otherwise. For purposes of clauses (i) and (ii) of
this definition, no act, or failure to act, on the Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s act, or failure to
act, was in the best interest of the Company. A termination of the Executive’s
employment for Cause shall not be

 



--------------------------------------------------------------------------------



 



effective for purposes of this Agreement unless there is delivered to the
Executive a copy of a resolution duly adopted by the affirmative vote of not
less than three quarters (3/4) of the entire membership of the Company’s Board
of Directors (“Board”) at a meeting of the Board that was called and held for
the purpose of considering such termination (after reasonable notice to the
Executive and an opportunity for the Executive, together with the Executive’s
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive was guilty of conduct set forth in clause (i) or
(ii) of the definition of Cause herein, and specifying the particulars thereof
in detail.

                     (b) “Change in Control” shall mean



                       (i) The acquisition, other than from the Company, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 25% or more of the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”); provided, however, that
any acquisition by the Company or its subsidiaries, or any employee benefit plan
(or related trust) of the Company or its subsidiaries, of 25% or more of the
Outstanding Company Common Stock shall not constitute a Change of Control; and
provided, further, that any acquisition by a corporation with respect to which,
following such acquisition, more than 50% of the then outstanding shares of
common stock of such corporation is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners of the Outstanding Company Common Stock immediately prior
to such acquisition in substantially the same proportion as their ownership
immediately prior to such acquisition of the Outstanding Company Common Stock,
shall not constitute a Change of Control; or               
          (ii) Individuals who, as of the date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board, provided that any individual becoming a director
subsequent to the date of this Agreement whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office is in connection with an actual or threatened election contest relating

2



--------------------------------------------------------------------------------



 





  to the election of the Directors of the Company (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act); or    
                     (iii) Consummation of a reorganization, merger,
consolidation, sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, with respect to
which all or substantially all of the individuals and entities who were the
beneficial owners of the Outstanding Company Common Stock immediately prior to
such Business Combination do not, following such Business Combination,
beneficially own, directly or indirectly, more than 50% of the then outstanding
shares of common stock of the corporation resulting from such a Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries).               
          (iv) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

                Anything in this Agreement to the contrary notwithstanding, if
an event that would, but for this paragraph, constitute a Change of Control
results from or arises out of a purchase or other acquisition of the Company,
directly or indirectly, by a corporation or other entity in which the Executive
has a greater than ten percent (10%) direct or indirect equity interest, such
event shall not constitute a Change of Control.

                     (c) “Date of Termination,” with respect to termination of
employment by reason of death, shall mean the date of death, and with respect to
any other termination of employment, shall mean the date specified in the Notice
of Termination (which, in the case of a termination by the Company, shall not be
less than thirty (30) days, except in the case of a termination for Cause) and,
in the case of a termination by the Executive, shall not be less than fifteen
(15) days nor more than sixty (60) days, respectively, from the date such Notice
of Termination is given). “Notice of Termination” shall mean a notice that shall
indicate the specific termination provision in this Agreement relied upon, shall
(if applicable) set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated, and shall specify the date on which the termination
of employment shall be effective.

                     (d) “Good Reason” shall mean (i) a meaningful alteration,
adverse to the Executive, in the nature or status of the Executive’s position
(including

3



--------------------------------------------------------------------------------



 



duties and reporting responsibilities) from the position offered to the
Executive by Fleet Financial Group, Inc. (a predecessor of the Company) in an
offer letter (the “Offer Letter”) dated August 17, 1999, and thereafter accepted
by the Executive; (ii) a reduction in the Executive’s annual base salary set
forth in the Offer Letter; or (iii) requiring the Executive to be based anywhere
other than the Boston Metropolitan Area except for required travel to an extent
substantially consistent with the Executive’s present business travel
obligations. Notwithstanding the foregoing, a termination by the Executive for
Good Reason shall not be effective unless (x) the Executive has delivered to the
Company a notice of termination for Good Reason; and (y) the Company has not
cured such event or circumstance within 10 business days of its receipt of such
notice of termination.

                2.     Retention Payment.

                     (a) The Executive shall be entitled to receive on the
Distribution Date (as defined in Section 3) an amount equal to $3,280,000 (the
“Retention Payment”) if any of the following events shall occur:



                       (i) the Executive’s employment with the Company continues
through the second anniversary of the Effective Date of this Agreement (the
“Retention Date”), or                          (ii) the Executive’s employment
with the Company is terminated prior to the Retention Date by the Company
without Cause, or                          (iii) the Executive’s employment with
the Company is terminated prior to the Retention Date by the Executive for Good
Reason, or                          (iv) the Executive’s employment with the
Company is terminated prior to the Retention Date by reason of death or
disability; or                          (v) a Change in Control occurs prior to
the Retention Date.

If the Executive’s employment is terminated prior to the Retention Date (i) by
the Company for Cause or (ii) by the Executive other than for Good Reason, the
Executive shall not be entitled to any portion of the Retention Payment.

                     (b) The Retention Payment shall accrue interest at an
annual rate equal to the “prime rate,” as in effect from time to time,
compounded daily,

4



--------------------------------------------------------------------------------



 



during the period (the “Interest Term”) commencing on the Effective Date of this
Agreement and ending on the Distribution Date, as defined in Section 3 (subject
to the limitation that the average interest rate used in each full or partial
calendar year during the Interest Term shall in no event exceed 10%). If the
Executive’s employment is terminated prior to the Retention Date (i) by the
Company for Cause or (ii) by the Executive other than for Good Reason, the
Executive shall not be entitled to any portion of such accrued interest.

                3.     Distribution of Retention Payment.

                     (a) No portion of the Retention Payment may be distributed
to the Executive during the period that the Executive is employed by the
Company. If the Executive becomes entitled to the Retention Payment pursuant to
Section 2(a), the Executive may elect to have the Retention Payment distributed
in any of the following forms: (i) in a cash lump sum no later than the fifth
business day following the Date of Termination; or (ii) in periodic installments
for a period of 5, 10 or 15 years following the Date of Termination; provided,
however, if the Executive is less than 55 years old when the Executive becomes
entitled to distribution of the Retention Payments, only the lump sum payment
option described in (i) above shall be available to the Executive. The term
“Distribution Date,” with respect to a lump-sum payment or one in a series of
periodic payments, shall mean the date on which such payment is made.

                     (b) The Executive may designate a beneficiary who will be
entitled to any portion of the Retention Payment to which the Executive is
entitled in the event of his death. The beneficiary may be designated or changed
by the Executive (without the consent of any prior beneficiary) on a form
provided by the Company and delivered to the Company before his death. If no
such beneficiary shall have been designated, or if no designated beneficiary
shall survive the Executive, the Retention Payment, if not previously paid,
shall be paid to the Executive’s estate.

                     (c) On the Effective Date of this Agreement, the Executive
shall make an initial written election as to the form and time of the
distribution of the Retention Payment, in the space provided on the signature
page of this Agreement. At any time after the initial election, the Executive
may change his election by delivering to the Company written notice of such
change; provided, however, that no such subsequent election shall be effective
unless such notice is delivered to the Company at least 12 months prior to the
Executive’s (i) reasonably anticipated retirement from the Company or (ii)
termination of employment.

5



--------------------------------------------------------------------------------



 



                4.     Additional Payment. It is the intention of the parties
hereto that no part of the Retention Payment will be treated as an “excess
parachute payment” for purposes of the excise tax (the “Excise Tax”) imposed
under section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”). If, however, an Excise Tax is imposed upon the Retention Payment or any
other payment or deemed payment made to the Executive, then the Company shall
make an additional payment to the Executive in accordance with the terms and
conditions set forth on Appendix I hereto.

                5.     Legal Fees. The Company also shall pay to the Executive
all legal fees and expenses that may be incurred in good faith by the Executive
in seeking to obtain or enforce any benefit or right provided by this Agreement.
Such payments shall be made within five (5) business days after delivery of the
Executive’s written requests for payment accompanied with such evidence of fees
and expenses incurred as the Company reasonably may require.

                6.     No Effect on Other Contractual Rights. The provisions of
this Agreement, and any payment provided for hereunder, shall not reduce any
amounts otherwise payable, or in any way diminish the Executive’s existing
rights (or rights which would accrue solely as a result of the passage of time)
under any employee benefit plan or employment agreement or other contract, plan
or arrangement nor shall any amounts payable hereunder be considered in
determining the amount of benefits payable to the Executive under any such plan,
agreement or contract.

                7.     Nonalienation of Benefits. The right of the Executive or
any other person to the payment of deferred compensation or other benefits under
this Agreement shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment or garnishment by
creditors of the Executive or the Executive’s beneficiary or estate.

                8.     Successors; Binding Agreement.

                     (a) The Company shall require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance reasonably satisfactory to the Executive, expressly to assume
and agree to perform this Agreement in the same manner and to the same extent
that the Company would be required to perform it if no such succession had taken
place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any

6



--------------------------------------------------------------------------------



 



successor to its business and/or assets as aforesaid that becomes bound by the
terms and provisions of this Agreement, by operation of law or otherwise.

                     (b) This Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, legatees and beneficiaries. If the Executive should die
while any amounts would still be payable to him hereunder if he had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to the Executive’s devisee, legatee,
or other designee or, if there be no such designee, to the Executive’s estate.

                9.     Notice. For the purposes of this Agreement, notices,
demands and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when delivered or (unless
otherwise specified) mailed by United States certified or registered mail,
return receipt requested, postage prepaid, addressed, if to the Executive, to
the address printed on the signature page of this Agreement, and if to the
Company, to its headquarters, attention: General Counsel, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notices of change of address shall be effective only upon
receipt.

                10.     Miscellaneous. No provisions of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing by the Executive and the Company. No waiver by either party
hereto at any time of any breach by the other party hereto of, or compliance
with, any condition or provision of this Agreement to be performed by such other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party that are not set forth
expressly in this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts without regard to its conflicts of law principles.

                11.     Validity. The invalidity or unenforceability of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provision of this Agreement, which shall remain in
full force and effect.

7



--------------------------------------------------------------------------------



 



                12.     Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original but all of
which together will constitute one and the same instrument.

                13.     Entire Agreement. This Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein, and shall be deemed to supersede the agreement entered into between the
Executive and BankBoston Corporation, dated June 25, 1998, as amended (the
“Severance Agreement”), and any promises, covenants, communications,
representations or warranties, whether oral or written, by any officer, employee
or representative of any party hereto with respect to the subject matter
contained herein; provided, however, that notwithstanding the above, the
provisions of the second and third paragraphs of the Offer Letter (relating to
guaranteed minimum total compensation for the years 1999 and 2000) shall remain
in full force and effect.

8



--------------------------------------------------------------------------------



 



                IN WITNESS WHEREOF, the parties have executed this Agreement as
of the date first above written.

              FLEET BOSTON CORPORATION                           /s/ M. ANNE
SZOSTAK

--------------------------------------------------------------------------------

    By:   M. Anne Szostak     Title:   Executive Vice President                
                          /s/ MARY-ETTA SCHNEIDER

--------------------------------------------------------------------------------

         Name:   Mary-Etta Schneider         Address:    

I hereby elect to receive the Retention Payment as follows:



  o    In one lump-sum payment, within five days following the Date of
Termination.     x    In a series of quarterly payments, commencing on the Date
of Termination and ending on the      5th      anniversary thereof (select 5th,
10th or 15th anniversary).

      /s/ MARY-ETTA SCHNEIDER  

--------------------------------------------------------------------------------

  Mary-Etta Schneider

9



--------------------------------------------------------------------------------



 



Appendix I

Procedures for Determination of Additional Payment

                     (a) Subject to the limitations set forth in paragraph
(e) of this Appendix, if the Executive becomes subject to the excise tax (the
“Excise Tax”) imposed under section 4999 of the Internal Revenue Code of 1986,
as amended (the “Code”), upon “excess parachute payments” (as defined in section
280G of the Code), the Company shall promptly pay the Executive the amount or
amounts (a “Gross-Up Payment”) that are necessary to place the Executive in the
same after-tax (taking into account federal, state, local income, excise,
unemployment and other taxes) financial position that he would have been in if
he had not incurred any tax liability under section 4999 of the Code, but only
to the extent that the Excise Tax results in a payment to the Internal Revenue
Service.

                     (b) If the Company has determined that no Gross-Up Payment
is necessary, then in no case will the Executive file a tax return which takes a
position that any Excise Tax is payable, unless he receives a written opinion
from his tax advisor that it is more likely than not that such Excise Tax is due
and payable. Upon receipt of such written opinion, the Executive shall
communicate such written opinion to the Company not less than 30 days prior to
filing the tax return to which the opinion refers. Prior to the due date for the
filing of such tax return, the Company shall pay to the Executive the Gross-Up
Payment described above.

                     (c) Each party will notify the other in writing of any
claim by the Internal Revenue Service that, if successful, would require the
payment by the Company of the Gross-Up Payment. Such notification shall be given
as soon as practicable but no later than ten business days after such party is
informed in writing of such a claim and such party shall apprise the other party
of the nature of such claim and the date on which such claim is requested to be
paid.

                     (d) The Company shall bear and pay directly all costs and
expenses (including legal fees and additional interest and penalties) incurred
in connection with any such claim or proceeding, to the extent related to the
Excise Tax, and shall indemnify and hold the Executive harmless, on an after-tax
basis, as provided in paragraph (a) of this Appendix, for any Excise Tax or
income tax (including interest and penalties with respect thereto) imposed as a
result of such representation and payment of costs and expenses.

                     (e) In the event that all “parachute payments,” as defined
in section 280G of the Code, payable to the Executive (after deduction of the
net amount of federal, state and local income and employment taxes and the
amount of Excise Tax to which the Executive would be subject in respect of such
“parachute payments”) does not equal or exceed 110% of the largest amount of
“parachute payments” that would result in no portion thereof being subject to
the Excise Tax (after deduction of the net amount of federal, state and local
income and employment taxes on such reduced payments), then paragraph (a) of
this Appendix shall not apply and the Retention Payment shall be reduced as
necessary to ensure that no portion of the

10



--------------------------------------------------------------------------------



 



“parachute payments” is subject to the Excise Tax.

                     (f) If it is finally determined that the Excise Tax is less
than the amount taken into account in calculating the Gross-Up Payment under
paragraph (a) hereof, and/or the Retention Payment is to be reduced or further
reduced pursuant to paragraph (e) hereof, then the Executive shall promptly
repay to the Company (x) the portion of the Gross-Up Payment attributable to the
excess Excise Tax and/or (y) the excess Retention Payment, as applicable, plus
interest on the amount of such repayment at 120% of the rate provided in section
1274(b)(2)(B) of the Code, but such repayment plus interest thereon shall be
required only to the extent that such repayment results (1) (in the case of any
repayment in the Gross-Up Payment) in a reduction in the Excise Tax and (2) (in
the case of any repayment in the Gross-Up Payment or the Retention Payment) a
dollar-for-dollar reduction in the Executive’s taxable income and wages for
purposes of federal, state and local income and employment taxes. If it is
finally determined that the Excise Tax exceeds the amount taken into account in
calculating the Gross-Up Payment under paragraph (a) hereof and/or the Retention
Payment should not have been reduced to the extent that it was, the Company
shall promptly make an additional Gross-Up Payment to the Executive and/or pay
the Executive any portion of the Retention Payment incorrectly reduced, as
appropriate (plus any interest, penalties or additions payable by the Executive
with respect to such excess and such portion), plus interest on the amount of
such repayment at 120% of the rate provided in section 1274(b)(2)(B) of the
Code.

11